36 Mich. App. 705 (1971)
193 N.W.2d 899
PEOPLE
v.
HAYNES
Docket No. 11835.
Michigan Court of Appeals.
Decided October 27, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William A. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and John L. Quaine, Assistant Prosecuting Attorney, for the people.
Jack J. Kraizman, for defendant.
*706 Before: LESINSKI, C.J., and QUINN and BRONSON, JJ.
Leave to appeal applied for.
PER CURIAM.
Defendant's non-jury trial resulted in his conviction of entering or breaking and entering a motor vehicle for the purpose of stealing or unlawfully removing property of the value of not less than $5, MCLA § 750.356a (Stat Ann 1954 Rev § 28.588[1]). He was sentenced and he appeals.
At the close of the people's case, there was no proof of the value of the article defendant removed from the motor vehicle. He moved for a directed verdict of not guilty. The motion was denied, defendant rested and the judge found him guilty.
Defendant attacks his conviction on the ground that the people failed to prove all elements of the offense. The attack is valid and successful, People v. Hanenberg (1936), 274 Mich 698.
Reversed.
*707 MEMORANDUM OPINIONS